DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/971,433 filed on August 20, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This action is responsive to the application filed on 08/20/2020.  Accordingly, pending in this Office action are claims 1-7.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1 and 7 the prior art of record Hachisu (US 2019/0252327), Togashi (US2015/0325606), Matsuo (US 2010/0321544), Lin (US 2010/0200898) do not disclose a solid-state imaging device comprising a solid-state imaging element including: “a layer structure provided on the light-receiving side of the semiconductor substrate, the layer structure including a first layer, a second layer, and a third layer, the second layer being different in material from the first layer and formed on the first layer, the third layer being different in material from the first layer and formed in the second layer on the first layer, and the third layer having a protrusion-and-recess shape portion at least in a region where the support portion is formed in a planar direction along the plate surface of the semiconductor substrate, the protrusion-and-recess shape portion forming an interface between the second layer and the third layer in a protrusion-and-recess shape”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814